Citation Nr: 0415989	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-05 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1990 to February 
1991.  The veteran also had active service duty for training 
(ACDUTRA) and/or inactive duty training (INACDUTRA) with the 
Army National Guard, the exact dates of which have not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and April 2002 rating 
decisions by the Department of Veterans Affairs (VA) 
Muskogee, Oklahoma, Regional Office (RO).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in September 2003.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffers from a left knee 
disability as a result of his service-connected right knee 
disability.  He also claims that he suffers from a low back 
disability which should be service connected on a direct 
basis or secondary to his service-connected right knee 
disability.    

Service connection is in effect for right knee status post 
anterior cruciate ligament repair, which was assigned a 10 
percent disability rating from December 7, 2000 and a 30 
percent disabling rating from January 7, 2002.  

With regard to the veteran's claim for a left knee 
disability, a December 2002 VA examiner opined that the left 
knee disability was not likely secondary to the veteran's 
right knee disability.  However, the Board notes that the 
veteran's right knee disability has increased in severity and 
the veteran has complained of increased strain in his left 
knee as a result of favoring his right knee.  

With regard to the veteran's claim for a low back disability, 
a November 2001 VA examiner diagnosed the veteran with lumbar 
strain which he stated was probably due to inactivity and 
immobility but not secondary to his actual right knee injury.  
On subsequent VA examination in December 2002, X-ray reports 
of the lumbar spine indicated mild degenerative disk disease 
of the lumbosacral spine.  

At a September 2003 hearing, the veteran testified that he 
injured his back while on active duty on March 4, 2002 while 
unloading some generators.  He stated that later that morning 
he was crawling under his house to fix some water pipes and 
his back went out on him.  A medical report from the 
veteran's private chiropractor dated March 4, 2002 shows that 
the veteran was seen with complaints of low back pain since 
that morning while fixing pipes under his house.  

On the basis of the evidence of record, the Board finds that 
further VA examinations are warranted to determine the nature 
and etiology of any current left knee disorder and back 
disorder.  

Furthermore, it appears that the reserve component medical 
records associated with the claims file may have been 
submitted solely by the veteran. As such, it is not clear 
whether the reserve service records associated with the file 
are complete. Moreover, reserve personnel records which would 
verify the veteran's ACDUTRA and INACDUTRA dates are missing.  
Complete reserve component records should be requested, 
including both personnel and medical records. Those records 
should be associated with the claims file or the 
unavailability of such records should be verified in writing. 
Additional attempts to obtain these records are required.

Accordingly, the case is remanded for the following actions:

1.  The veteran's personnel and clinical 
reserve service records, to include any 
and all Line of Duty determinations, must 
be requested from the Oklahoma Army 
National Guard, 421 West Pine, Stilwell, 
Oklahoma, 74960-2227.  All necessary 
action should be taken to verify the 
veteran's duty status on March 4, 2002.  
All such records obtained must be 
associated with the claims file.

2.  Contact the veteran and ascertain 
whether he has received any current 
treatment for his claimed left knee and 
back disabilities.  Records of any 
indicated treatment not previously 
obtained should be obtained and 
associated with the claims folder.

3. After the action requested in 
paragraph 2 has been completed, schedule 
the veteran for a VA 
orthopedic examination. All tests and 
studies thought necessary by the examiner 
should be performed. The claims file must 
be made available to the examiner, and 
the examiner is requested to confirm that 
it was available for review and pertinent 
documents therein reviewed.

The examiner should report all disorders 
of the left knee and low back found 
during the examination.  Then, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current disability of the left 
knee and/or low back is secondary to or 
aggravated by the veteran's service-
connected right knee disability.  
Furthermore, with regard to the low back, 
the examiner should also state whether 
any currently diagnosed low back disorder 
is related to or aggravated by an injury 
incurred during service.  The examiner 
should specifically indicate whether 
lumbar strain is a current diagnosis.  A 
full rationale for the opinions should be 
provided. 

4.  Following completion of the above, 
review the evidence and readjudicate the 
veteran's claims.  If either claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


